Citation Nr: 9927868	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.

By decision dated in March 1996, the Board of Veterans' 
Appeals (Board) concluded that the evidence submitted since a 
June 1962 rating action which denied the veteran's claim for 
service connection for hypertension was not new and material 
and his claim remained denied.  Recently, the veteran has 
submitted additional evidence seeking to reopen his claim for 
service connection for hypertension.  In a rating decision 
dated in December 1996, the Regional Office (RO) held that 
the evidence submitted by and on behalf of the veteran was 
not new and material, and service connection for hypertension 
remained denied.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By decision in March 1996, the Board found that new and 
material evidence had not been submitted, and the claim 
for service connection for hypertension continued to be 
denied.

2. The evidence added to the record since the March 1996 
Board decision includes an opinion from a private 
physician that the veteran's hypertension is related to 
service.  

3. This evidence is neither cumulative nor redundant and is, 
in conjunction with the evidence previously of record, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1. The evidence received since the October 1996 Board 
decision is new and material, and the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1100 (1998).

2. The veteran's claim for service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim is the March 1996 Board decision.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since its March 1996 decision.  
In order to do so, the Board will separately describe the 
evidence which was before it at that time and the evidence 
presented since the March 1996 determination.  The prior 
evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.



The "old" evidence 

The service medical records show that the veteran was 
hospitalized in June 1958 for hemorrhaging following a tooth 
extraction.  Blood pressure readings during that admission 
were 180/70 and 180/78.  No pertinent diagnosis was made.  
During a hospitalization in September 1958 for a peptic 
ulcer, blood pressure was 130/88.  On a report of medical 
history in January 1960, in conjunction with the discharge 
examination, the veteran denied a history of high blood 
pressure.  On the separation examination in January 1960, the 
heart and vascular system were evaluated as normal.  Blood 
pressure was 126/80.

A VA examination was conducted in April 1962.  The veteran 
related that he was not under the care of a physician, and he 
denied hospitalization during the previous year.  An 
examination revealed that blood pressure readings were 
176/120, 160/112 and 174/116.  The pertinent diagnosis was 
essential hypertension.

In a rating decision dated in June 1962, the RO denied 
service connection for hypertension on the basis that it was 
not "traceable" to service.  The veteran was notified of 
this decision and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.

A letter from the registrar of a private hospital noted that 
the veteran had been seen for unrelated complaints in 1957 
and 1958 and that he had been hospitalized in January 1963.  
During the hospitalization, blood pressure was 115/80.  There 
was no diagnosis pertaining to hypertension.  

Private medical records dated in August 1972 show that the 
veteran complained of hypertension since 1960.  He stated 
that he discovered that he had hypertension in 1960 during a 
physical for a job.  He related that prior to the 
examination, he had intermittent spells of dizziness and 
nervousness.  He noted that he was placed on disability in 
1971 due to hypertension.  

Private and VA medical records dated from 1973 to 1988 have 
been associated with the claims folder.  A private hospital 
report in August 1987 reflects that the veteran had a known 
history of hypertension since 1958, with chest pain since 
1960.  The diagnoses included hypertension.  

The March 1996 Board Decision 

As noted above, by decision in March 1996, the Board 
concluded that the evidence submitted since the June 1962 
rating action was not new and material, and the veteran's 
claim for service connection for hypertension remained 
denied.  In essence, the Board held that the additional 
evidence failed to establish that the veteran's hypertension 
was related to service.

The additional evidence 

A copy of the April 1962 VA examination has been associated 
with the claims folder.

In a statement dated in July 1996, a private physician 
related that another physician had treated the veteran from 
1960 to 1961 for hypertensive cardiomyopathy, and that he had 
assumed the medical practice following the death of that 
doctor.  

In July 1996, B. Davidovsky, M.D., wrote that he had been 
treating the veteran since December 1991.  He indicated that 
the veteran was in service from 1958 to 1960 and that due to 
his traumatic experiences with hate groups and racism while 
in service, the veteran's blood pressure became 
uncontrollable, as noted in some documents the veteran showed 
him.  The physician added that the documents stated the facts 
and that he agreed that the veteran's hypertension occurred 
while he was in service.  

It was reported by I. Shapiro in July 1996 that he had 
examined the veteran that month.  Based on records presented 
to him, the veteran had hypertension which was discovered in 
service.  

In a statement dated in February 1998, the widow of a 
physician stated that the veteran had been a patient of her 
husband from 1960 and 1962, and thereafter.  She could not 
say what the veteran was being treated for, and added that no 
medical records of her late husband existed.

In a statement dated in April 1998, H.A.B. related that he 
served with the veteran and observed him perspiring and 
acting hyper.  He noted that when he asked him why this was 
occurring, the veteran responded that he was having bad 
experiences with the sergeant of his company and hate groups.  
Mr. B. further noted that when he went to a private physician 
in 1960 after service, he saw the veteran at the doctor's 
office, and he said he was there because of high blood 
pressure.  He added that the physician gave the veteran 
medication for high blood pressure.  

The veteran was afforded a VA examination in August 1998.  He 
stated that he was diagnosed with hypertension as he was 
discharged from service.  Following an examination, the 
diagnoses included essential hypertension.  

Analysis 

In general, service connection may be granted for disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In addition, if certain chronic 
diseases, such as hypertension, became manifest to a degree 
of 10 percent or more within one year after separation from 
service, service connection may be granted on a presumptive 
basis.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims.  
Elkins v. West, U.S. Vet. App. 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, U.S. Vet. App. 12 Vet. 
App. 321 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, the Court indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.

As noted above, the veteran's claim was previously denied by 
the Board on the basis that the evidence submitted by the 
veteran was not new and material, inasmuch as there was no 
clinical evidence tending to demonstrate that hypertension 
was related to service.  

The evidence received since the March 1996 determination 
includes medical records reflecting a diagnosis of 
hypertension.  It is significant to point out that Drs. 
Davidovsky and Shapiro specifically concluded, based, in part 
on records shown to them by the veteran, that hypertension 
was discovered or occurred in service.  This evidence is 
clearly new in that it was not previously of record.  In 
addition, it obviously bears directly and substantially on 
the question before the Board, that is, whether the veteran 
has hypertension which is related to service.  This evidence 
suggests that he does.  It is of such significance that it 
must be considered in order to adjudicate the claim fairly.  
The Board finds, accordingly, that the additional evidence is 
new and material, warranting reopening of the claim for 
service connection for hypertension.

Since the Board has determined that the evidence submitted 
with respect to the attempt to reopen the claim for service 
connection for hypertension is new and material, the next 
question which must be resolved is whether the claim is well 
grounded.  See Elkins, 12 Vet. App. 209.  In order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board concludes that a well-grounded claim exists because 
there is current medical evidence that the veteran has 
hypertension, and a physician has opined that it is due to 
service.

Before moving on to the third Elkins step, consideration of 
the hypertension claim on its merits, the Board must first 
determine whether VA's duty to assist the veteran in the 
development of his claim has been met.  See 38 U.S.C.A. 
§ 5107.  This matter will be further discussed in the REMAND 
section below.



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hypertension.  
The claim is well grounded.  To this extent, the appeal is 
granted.


REMAND

In light of the fact that the Board has determined that new 
and material evidence has been submitted and that the claim 
for service connection for hypertension is well grounded, the 
Board finds that additional development of the record is 
required.  See 38 U.S.C.A. § 5107(a).

As noted above, it appears that prior to rendering their 
opinions concerning the etiology of hypertension, the veteran 
showed some of his records to Drs. Davidovsky and Shapiro.  
It is not clear exactly what records they reviewed.  

In addition, the Board notes that the veteran was recently 
examined by the VA.  However, the physician was not asked to 
provide an opinion concerning the onset of hypertension.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he authorize Dr. 
Davidovsky and Dr. Shapiro to release 
their records of treatment of the 
veteran.  Thereafter, Drs. Davidovsky 
and Shapiro should be contacted and 
requested to furnish records of the 
veteran's treatment.  In addition, they 
should be asked to specify, and provide 
if feasible, the records the veteran 
showed them prior to the time they 
concluded that his hypertension had its 
origin in service.

2. The veteran should then be afforded a 
VA examination by a specialist in 
cardiovascular disease, if available, 
to determine the nature and extent of 
his hypertension.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
hypertension had its onset in service.  
The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available 
to the examiner in conjunction with 
the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West,        12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

